Case 1:19-cv-03224-RJL Document 26-1 Filed 11/08/19 Page 1 of 4




        Exhibit 1
                 Case 1:19-cv-03224-RJL Document 26-1 Filed 11/08/19 Page 2 of 4




From: Noble, Daniel
Sent: Thursday, November 7, 2019 6:36 PM
To: Mulvaney, Mick M. EOP/WHO
Cc: Bergreen, Timothy <                                     ; Bitar, Maher                                  ; Goldman,
Daniel                                    Mitchell, Nicolas                                       ; Wirkkala, Rheanne
                                      Rapallo, Dave                                   ; Grooms, Susanne Sachsman
                                   ; Kenny, Peter                                  ; Carey, Laura
                               Bair, James                                 ; Purpura, Michael M. EOP/WHO

Subject: Subpoena ‐ House Impeachment Inquiry

Mr. Mulvaney,

Please see the attached subpoena commanding you to appear for a deposition as part of the House of Representatives’
impeachment inquiry at the previously noticed date, time, and location: November 8, at 9:00 a.m. in HVC‐304, The
Capitol.

This subpoena is being issued by the Permanent Select Committee on Intelligence under the Rules of the House of
Representatives in exercise of its oversight and legislative jurisdiction and after consultation with the Committee on
Foreign Affairs and the Committee on Oversight and Reform. The deposition transcript shall be collected as part of the
House’s impeachment inquiry and shared among the Committees, as well as with the Committee on the Judiciary as
appropriate. Your failure or refusal to comply with the subpoena, including at the direction or behest of the President,
shall constitute further evidence of obstruction of the House’s impeachment inquiry and may be used as an adverse
inference against you and the President. Moreover, your failure to appear shall constitute evidence that may be used
against you in a contempt proceeding.

Attached for your reference are the House deposition regulations and HPSCI’s Rules of Procedure.

Please confirm receipt.

Sincerely,



Daniel S. Noble
Senior Investigative Counsel (Majority)
House Permanent Select Committee on Intelligence
The Capitol (HVC‐304)
Desk:
Cell:
Secure:




                                                            1
Case 1:19-cv-03224-RJL Document 26-1 Filed 11/08/19 Page 3 of 4
Case 1:19-cv-03224-RJL Document 26-1 Filed 11/08/19 Page 4 of 4
